ON APPELLANT’S MOTION FOR REHEARING
McDonald, judge.
Appellant contends that the trial court fell into error in failing to charge the jury on the effect of his statements introduced by the state that he had “just cut a boy” and that he “just got the urge to cut James [the deceased] up a little”, it being appellant’s position that those statements were exculpatory and were relied upon by the state and that they were not disproved.
We do not think the statements were exculpatory. They did not exculpate appellant from guilt. Moreover, appellant testified in the case, and the state did not rely upon the statements to show his guilt. Had appellant’s counsel timely requested a special charge or had he taken objection to the action of the court in failing to charge on the effect of the statements— which he did not do — we express the opinion that the court would not have erred in refusing the request or in failing to charge on the effect of the statements, in view of the record before us.
Appellant also contends that the weapon used was not a deadly weapon, per se, and was not used in a deadly manner.
It is our view that it may be presumed that death was designed, from the manner of the use of the knife, and that such intention clearly appeared. Appellant made *800no request of the court for a charge on the knife not being a deadly weapon, nor did he except or object to the failure of the court to give such charge. We find no merit in appellant’s contentions. They are ■overruled.
Remaining convinced that we correctly disposed of this case in our original opinion, appellant’s motion for rehearing is overruled.